Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 3/15/2022 and 7/1/2021 have been considered by the Examiner and made of record in the application file.






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 1-2, 5-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, WO 2019-028276 Al (INTEL IP CORPORATION) 07 February 2019 (2019-02-07) 14 V16.0.0, hereinafter “Chatterjee”, in view of prior art of record, 3GPP; TSG RAN; NR; Physical layer procedures for data (Release 16), 3GPP TS 38.214 V16.0.0, (2019-12), hereinafter “3GPP”.


          Consider claims 1, 6, 11 and 16, Chatterjee et al. clearly disclose a method performed by a terminal in a communication system, the method comprising: 
          identifying a first physical downlink shared channel (PDSCH) scheduled by a physical downlink control channel (PDCCH), and a second PDSCH without a corresponding PDCCH (par. 71 (The gNodeB may, by way of dynamic signaling, signal to the UE: (1) a SFI carried by PDCCH using DCI format 2_0)), par. 70 (The gNodeB may, by way of semi-static signaling…);
          However, Chatterjee et al. do not specifically disclose first PDSCH and the second PDSCH are overlapped in time. 
          In the same field of endeavor, 3GPP et al. clearly show:                   
          identifying that the first PDSCH and the second PDSCH are overlapped in time (section 5.1, page 11, par. 2 (The UE is not expected to decode a PDSCH scheduled in a serving cell with C-RNTI or MCS-C-RNTI and another PDSCH scheduled in the same serving cell with CS-RNTI if the PDSCH is partially or fully overlap in time except if the PDCCH scheduling the PDSCH with C-RNTI or MCS-C-RNTI ends at least 14 symbols before the start of the PDSCH with CS-RNTI without the corresponding DCI, in which case the UE shall decode the PDSCH scheduled with C-RNTI or MCS-C-RNTI); EN: Those skilled in the art can directly and undoubtedly determine that two types of PDSCHs that overlap in time are Identified); and 
          decoding the first PDSCH on a basis that the PDCCH scheduling the first PDSCH ends at least 14 symbols before the starting symbol of the second PDSCH (section 5.1, page 11, par. 2 (The UE is not expected to decode a PDSCH scheduled in a serving cell with C-RNTT or MCS-C-RNTI and another PDSCH scheduled in the same serving cell with CS-RNTI if the PDSCHs partially or fully overlap in time except if the
PDCCH scheduling the PDSCH with C-RNTI or MCS-C-RNTI ends at least 14 symbols before the start of the PDSCH with CS-RNTI without the corresponding DCI, in which case the UE shall decode the PDSCH scheduled with C-RNTI or MCS-C-RNTI)); EN: Those skilled in the art can directly and undoubtedly determine that two types of PDSCHs will inevitably be identified, that two types of PDSCHs that overlap in time are Identified, and that the earliest starting symbols of the PDSCH without the corresponding DCI are identified ).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a terminal in a communication system, as taught by Chatterjee, and show first PDSCH and the second PDSCH are overlapped in time, as taught by 3GPP, so that services can be provide more efficiently.




          Consider claim 2, and as applied to claim 1 above, 
                          claim 7, and as applied to claim 6 above,
                          claim 12, and as applied to claim 11 above,
                          claim 17, and as applied to claim 16 above,
Chatterjee et al. clearly disclose the method as described.
          However, Chatterjee et al. do not specifically disclose the first PDSCH is not decoded. 
          In the same field of endeavor, 3GPP et al. clearly show:                   
          wherein the first PDSCH is not decoded in case the PDCCH scheduling the first PDSCH ends within the 14 symbols before the starting symbol of the second PDSCH (section 5.1, page 11, par. 2 (The UE is not expected to decode a PDSCH scheduled in a serving cell with C-RNTT or MCS-C-RNTI and another PDSCH scheduled in the same serving cell with CS-RNTI if the PDSCHs partially or fully overlap in time except if the PDCCH scheduling the PDSCH with C-RNTI or MCS-C-RNTI ends at least 14 symbols before the start of the PDSCH with CS-RNTI without the corresponding DCI, in which case the UE shall decode the POSCH scheduled with C-RNTI or MCS-C-RNTI)); EN: Those skilled in the art can directly and undoubtedly determine that two types of PDSCHs will inevitably be identified, that two types of PDSCHs that overlap in time are Identified, and that the earliest starting symbols of the PDSCH without the corresponding DCI are identified) ).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a terminal in a communication system, as taught by Chatterjee, and show the first PDSCH is not decoded, as taught by 3GPP, so that services can be provide more efficiently.



          Consider claim 5, and as applied to claim 1 above, 
                          claim 10, and as applied to claim 6 above,
                          claim 15, and as applied to claim 11 above,
                          claim 20, and as applied to claim 16 above,
Chatterjee et al. clearly disclose the method as described.
          However, Chatterjee et al. do not specifically disclose the CRC. 
          In the same field of endeavor, 3GPP et al. clearly show:                   
          wherein the PDCCH scheduling the first PDSCH includes a cyclic redundancy check (CRC)  scrambled with a cell radio network temporary identifier (C-RNTI), a configured scheduling (CS)-RNTI or a modulation and coding scheme (MCS)-C-RNTI (section 5.1, page 11, par. 8 (If the UE is configured by higher layers to decode a PDCCH with its CRC scrambled by a CS-RNTI, the UE shall receive PDSCH transmissions without corresponding PDCCH transmissions using the higher-layer-provided PDSCH configuration for those PDSCHs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a terminal in a communication system, as taught by Chatterjee, and show the CRC, as taught by 3GPP, so that services can be provide more efficiently.





         Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, WO 2019-028276 Al (INTEL IP CORPORATION) 07 February 2019 (2019-02-07) 14 V16.0.0, hereinafter “Chatterjee”, in view of prior art of record, 3GPP; TSG RAN; NR; Physical layer procedures for data (Release 16), 3GPP TS  38.214 V16.0.0, (2019-12), hereinafter “3GPP”, and in view of Xiong et al. (U.S. PG-Publication # 2020/0022175). 



          Consider claim 3, and as applied to claim 1 above, 
                          claim 8, and as applied to claim 6 above,
                          claim 13, and as applied to claim 11 above,
                          claim 18, and as applied to claim 16 above,
Chatterjee et al. clearly disclose the method as described.
          However, Chatterjee et al. do not specifically disclose the smallest numerology.
          In the same field of endeavor, Xiong et al. clearly show:                   
          wherein a symbol duration associated with the 14 symbols is determined based on the smallest numerology among the PDCCH, the first PDSCH and the second PDSCH (fig. 7, par. 101 (the slot duration for slot 701 corresponds to a subframe duration, whereas in CC #2, there are 4 slots 705, S0, S1, S2 and S3, each having 14 symbols as noted), par. 188 (one subframe boundary; a slot boundary using a smallest numerology in the first component carrier and the second component carrier; a numerology in a component carrier where the PDSCH or the PUCCH is transmitted; or always a 15 kHz numerology); EN: A person skilled in the art will have no difficulty in assigning a symbol duration based on the smallest numerology).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a terminal in a communication system, as taught by Chatterjee, and show the small numerology, as taught by Xiong, so that services can be provide more efficiently.






         Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, WO 2019-028276 Al (INTEL IP CORPORATION) 07 February 2019 (2019-02-07) 14 V16.0.0, hereinafter “Chatterjee”, in view of prior art of record, 3GPP; TSG RAN; NR; Physical layer procedures for data (Release 16), 3GPP TS  38.214 V16.0.0, (2019-12), hereinafter “3GPP”and in view of prior art of record, NTT DOCOMO, INC., ‘Discussions on DL SPS enhancement’, R1-1912891, 
    3GPP TSG RAN WGI Meeting #99, Reno, USA, 09 November 2019, hereinafter “Docomo”.
. 


          Consider claim 4, and as applied to claim 1 above,
                          claim 9, and as applied to claim 6 above,
                          claim 14, and as applied to claim 11 above,
                          claim 19, and as applied to claim 16 above,
 Chatterjee et al. clearly disclose the method as described.
          However, Chatterjee et al. do not specifically disclose the PDSCHs are overlapped in time.
          In the same field of endeavor, Docomo et al. clearly show:                   
          wherein, in case one or more PDSCHs without a corresponding PDCCH are overlapped in time with the first PDSCH, the second PDSCH corresponds to the earliest PDSCH among the one or more PDSCHs without a corresponding PDCCH (C: section 4, Proposal 5 (for collisions between different SPS configurations for the same traffic, earlier SPS PDSCH transmission should be prioritized)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a terminal in a communication system, as taught by Chatterjee, and show the PDSCHs are overlapped in time, as taught by Docomo, so that services can be provide more efficiently.





                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 1, 2022